Title: Thomas Ritchie to Thomas Jefferson, [ca. 21 May 1818]
From: Ritchie, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            ca. 21 May 1818
          
          After all my exertions, it is impossible for me to execute your commission.
          I cannot find in this City one map of Va which is not pasted on linen and mounted on Rollers.—The Agent of the map resides here; but he has one no Copy of the description you desire.—A new Edition of it is in hand, and he has therefore pushed off the old ones as fast as he could.
          If you will instruct me to purchase a linen mounted one for you, at $10, I will try to put it up in any way you may direct.—I need not say how much pleasure it will give me.
          
            Truly Your Friend,
            Thomas Ritchie
          
        